Order Per Curiam K.M.E. appeals from the circuit court’s judgment terminating her parental lights to her daughter, A.M.R.C. She contends that the evidence was insufficient to support the judgment, and the judgment was against the weight of the evidence. Upon review of the briefs and the record, we find no error and affirm the judgment. Because a published opinion would have no precedential value, we have provided the parties with a Memorandum explaining the reasons for our decision. AFFIRMED. Rule 84.16(b).